                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

TREY ANDERSON,

                       Plaintiff,

               V.                            : Civ. No. 16-479-LPS

DEIAWARE STATE UNIVERSITY,

                       Defendant.


Trey Anderson, Baltimore, Maryland, Pro Se Plaintiff.

James Darlington Taylor,Jr., Saul Ewing Arnstein & Lehr LLP, Wilmington, Delaware. Counsel
for Defendant.



                                    MEMORANDUM OPINION




July 30, 2019
Wilmington, Delaware
          U .S. District Judge:

 I.     INTRODUCTION

        Plaintiff Trey Anderson ("Plaintiff') commenced this action on June 23, 2016. (D.I. 1)

The matter proceeds on the claims in the First Amended Complaint against Defendant Delaware

State University ("Defendant''). (D.I. 9) Defendant moves to dismiss for failure to prosecute or,

in the alternative, for summary judgment. (D.I. 34) For the reasons set forth below, the Court will

grant the Motion to Dismiss for Failure to Prosecute and will deny as moot the Motion for

Summary Judgment.

II.     BACKGROUND

        Plaintiff was represented by counsel until February 14, 2018. (D.I. 26) He now proceeds

prose. The matter proceeds on a breach of contract claim against Defendant as alleged in the First

Amended Complaint. (D.I. 9)

        On November 11, 2017, the Court entered a scheduling order setting a status report deadline

of March 30, 2018, a discovery deadline of August 31, 2018, and a dispositi.ve motion deadline of

October 1, 2018. (D.I. 21) On February 28, 2019, Defendant served written discovery on

Plaintiff. (D.I. 27 and 28) The parties filed a joint status letter on March 30, 2018 and Plaintiff

stated his intent to proceed with the action. (D.I. 31) On April 16, 2018, the parties participated in

a teleconference. At the time, Plaintiff stated that he was attempting to retain counsel and that he

had not received the discovery served on him in February. Defendant emailed Plaintiff the same

February written discovery requests after the teleconference.

       On April 17, 2018, the parties participated in a status call and Plaintiff reiterated that he was

working to retain counsel. The Court directed Plaintiff to provide a status update within sixty days



                                                   2
on his progress securing counsel. There is no indication on the docket that Plaintiff provided an

update.

          As of October 1, 2018, Plaintiff had not responded to Defendant's written discovery

requests and had not taken any discovery to support the remaining allegations in the First Amended

Complaint As a result, Defendant filed the instant motion to dismiss for failure to prosecute.

Plaintiff did not file a response to the disposicive motion. Instead, he filed two letters with the

Court. The first, dated     ovember 2, 2018, asked the Court to call Plaintiff about his case and

appeared to seek legal advice. (D.I. 36) The second, dated         ovember 9, 2018, appeared to seek

discovery and requested a teleconference. (D.I. 37) The Court set a status conference for

December 7, 2018. (D.I. 38)

          During the December 7, 2018 conference the Court vacated all scheduling order deadlines,

asked Defense counsel to obtain any relevant records from Plaintiff's former attorney, and set a

briefing schedule for Plaintiff to respond to the dispositive motion on or before December 21, 2018.

(D.I. 41) As of January 9, 2018, Plaintiff had yet to respond to Defendant's discovery requests or to

file a respo nse to the motion to dismiss. (D.I. 44)

          On March 25, 2019, the Court gave Plaintiff one final opportunity to respond to the motion

to dismiss with a deadline of on or before April 19, 2019. (D.I. 46) On April 23, 2019, Plaintiff

filed his affidavit. (D.I. 47)

          Defendant moves for dismissal for failure to prosecute on the grounds that Plaintiff pays no

heed to Court deadlines, he has provided no responses to Defendant's discovery requests, and the

affidavit Plaintiff filed on April 23, 2019 does not address the issue raised - that Plaintiff has failed

to prosecute this case.



                                                     3
III.     LEGAL STANDARDS

         Pursuant to Fed. R. Civ. P. 41 (b), a court may dismiss an action "[£]or failure of the plaintiff

 to prosecute or to comply with [the Federal Rules] or any order of court . ..." Although dismissal

is an extreme sanction that should only be used in limited circumstances, dismissal is appropriate if a

party fails to prosecute the action. See Hanis v. Ciry ofPhiladelphia, 47 F.3d 1311, 1330 (3d Cir. 1995).

Dismissal "must be a sanction of last, nor first resort." Pou/is v. State Farm Fire and Cas. Co., 747

F.2d 863, 869 (3d Cir. 1984).

        The Court should assess the following six factors to determine whether dismissal is

warranted and abuses its discretion where it fails to properly consider and balance the factors. See

Hildebrand v. Allegheny Cry., 923 F.3d 128, 132 (3d Cir. 2019). The six factors are: (1) the extent of

the party's personal responsibility; (2) the prejudice to the adversary caused by the failure to meet

scheduling orders and respond to discovery; (3) a history of dilatoriness; (4) whether the conduct of

the party was willful or in bad faith; (5) the effectiveness of sanctions other than dismissal, which

entails an analysis of other sanctions; and (6) the meritoriousness of the claim or defense. See Pou/is

v. State Farm Fire and Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984); see also Hildebrand, 923 F.3d at 128;

Emerson v. Thiel Coll., 296 F.3d 184, 190 (3d Cir. 2002).

        The Court must balance the factors and may dismiss the action even if all of them do not

weigh against Plaintiff. See Emerson, 296 F.3d at 190. Because dismissal for failure to prosecute

involves a factual inquiry, it can be appropriate even if some of the Pou/is factors are not satisfied.

See Hicks v. Feeney, 850 F.2d 152, 156 (3d Cir. 1998); Curtis T Bedwell & Sons, Inc. v. International Fideliry

Ins. Co., 843 F.2d 683, 696 (3d Cir. 1988) (holding that not all Pou/is factors must weigh in favor of

dismissal). "[C]ases should be decided on the merits ban:ing substantial circumstances in support of



                                                     4
the contrary outcome." Hildebrand, 923 F.3d at 132 (citations omitted). If the case is close,

"doubts should be resolved in favor of reaching a decision oo the merits." Id.

IV.       DISCUSSION

          Upon review of the record, the Court finds that the Pou/is factors warrant dismissal. First,

as a prose litigant, Plaintiff is solely responsible for prosecuting his claim. See Hoxworth v. Blinder,

Robinson & Co., 980 F.2d 912, 920 (3d Cir. 1992). Second, Defendant is prejudiced by Plaintiffs

failure to prosecute. Prejudice occurs when a plaintiffs failure to prosecute burdens the

defendant's ability to prepare for trial. Su Wan v. Rodale Pms, Inc., 322 F.3d 218, 222-23 (3d Cir.

2003). Here, Plaintiffs failure to respond to Defendant's discovery requests impedes Defendant's

ability to develop a trial strategy.

          As to the third factor, there is a history of dilatoriness. Plaintiff did not timely respond to

Defendant's motion to dismiss. When he was given additional time to do so, he still missed the

deadline by four days. Moreover, the affidavit he filed did not address the motion to dismiss for

failure to prosecute.

          As to the fourth factor, because Plaintiff has taken some action, albeit belatedly and without

compliance with Court orders, the Court is unable to discern whether his failure to prosecute is

willful or in bad faith. Hence, the fourth factor weights against dismissal. See Hildebrand, 923 F.3d

at 135.

          As to the fifth factor, because Plaintiff proceeds pro se, it is doubtful that monetary sanctions

would be effective. Striking Plaintiffs First Amended Complaint would have the same effect as

dismissal. Striking discovery would be ineffective since Plaintiff has not responded to Defendant's

discovery requests and does not indicate that there are genuine issues to defeat Defendant's motion

for summary judgment.

                                                      5
       Turning to the sixth factor, Plaintiff points to no genuine issues of material facts to

overcome Defendant's motion for summary judgment Plaintiff alleges a breach of contract for an

alleged agreement to pay his ruition and books, but fails to acknowledge that Defendant's financial

award guide reserves the .right to change a financial aid award. Io addition, Plaintiff provided no

facts disputing that he was an at-will employee who could be fired at any ti.me and, instead, posits

why he believes the decision to terminate him was incorrect

        "The standard for determining whether a plaintiff's claims are meritorious 'is moderate."'

Hildebrand, 923 F.3d at 137 (citation omitted). "A claim, or defense, will be deemed meritorious

when the allegations of the pleadings, if established at trial, would support recovery by plaintiff or

would constitute a complete defense." Id. (quoting Pou/is, 747 F.2d at 869-70). In viewing the

Complaint's allegations and the applicable law, the Court finds that Plaintiff's claim is less than

moderately meritorious. Therefore, the sixth factor weighs in favor of dismissal.

        In light of the foregoing analysis, the Court finds that the Pou/is factors weigh in favor of

dismissal for Plaintiffs failure to prosecute this case.

V.      CONCLUSION

        For the above reasons, the Court will grant Defendant's motion to dismiss for failure to

prosecute and dismiss as moot the alternative motion for summary judgment.

        An appropriate Order follows.




                                                     6
